EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 23 March 2021 and the Examiner-Initiated Interview conducted on 01 April 2021. Claims 1-20 are currently pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reza Ghafoorian on 01 April 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
	In lines 7-8, the phrase “to the first side member; and, a distal member” now reads:
--to the first side member; a distal member--
In lines 10-11, the phrase “to the second side member distal end; and, a fixation device” now reads:
--to the second side member distal end; a top member; and, a bottom member disposed in opposed, spaced relation relative to the top member, the top and bottom members are interconnected through their parameter by the first side member, the second side member, the distal member and a proximal member; and, a fixation device--
Claim 2 has been canceled without prejudice.

Claim 3 has been amended as follows:
	In line 1, the phrase “assembly of claim 2” now reads:
--assembly of claim 1--

Claim 16 has been amended as follows:
	In line 2, the phrase “forming an opening in the osseous tissue” now reads:
--forming an opening in the osseous tissue of a pelvis--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775